Citation Nr: 1021569	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-07 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
1607, Title 10, United States Code (Reserve Educational 
Assistance Program (REAP)).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served as a member of the Army National Guard 
from May 2001 to May 2007.  This service included serving on 
active duty in support of Operation Iraqi Freedom, from 
October 2003 to February 2005, and he was awarded a Combat 
Infantryman Badge for combat service in Iraq.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In April 2010, the Veteran testified before the 
Board at a hearing that was held in Washington, D.C.

In April 2010, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Chapter 1607 of Title 10 of the United States Code provides 
for educational assistance benefits to members of the reserve 
components called or ordered to active service in response to 
a war or national emergency declared by the President or the 
Congress, in recognition of the sacrifices that those members 
make in answering the call to duty.  10 U.S.C.A. § 16161 
(West 2002).  This program is referred to as REAP.

Each military department, under regulations prescribed by the 
Department of Defense (DOD), and the Department of Homeland 
Security with respect to the Coast Guard (when it is not 
operating as a service in the Navy), determines who is 
eligible for the benefits under REAP.  In turn, VA 
administers the program and pays benefits from funds 
contributed by DOD to each Veteran entitled to educational 
assistance.  10 U.S.C.A. §§ 16161, 16162, 16163 (West 2002 & 
Supp. 2009).

On or after September 11, 2001, a member of a reserve 
component is entitled to educational assistance if the member 
(1) served on active duty in support of a contingency 
operation for 90 consecutive days or more; or (2) in the case 
of a member of the Army National Guard of the United States 
or the Air National Guard of the United States, performed 
full time National Guard duty under section 502(f) of title 
32 for 90 consecutive days or more when authorized by the 
President or Secretary of Defense for the purpose of 
responding to a national emergency declared by the President 
and supported by Federal funds.  10 U.S.C.A. § 16163(a).

A member remains entitled to educational assistance while 
serving (1) in the Selected Reserve of the Ready Reserve, in 
the case of a member called or ordered to active service 
while serving in the Selected Reserve; or (2) in the Ready 
Reserve, in the case of a member ordered to active duty while 
serving in the Ready Reserve (other than the Selected 
Reserve).  10 U.S.C.A. § 16164(a)(1) (West 2002).

In October 2008, new legislation was enacted that provides 
for a 10 year period of eligibility from the date that a 
claimant is separated from the Selected Reserves.  See Act of 
October 14, 2008, Pub. L. 110-181 § 530(a)(1), amending 
10 U.S.C.A. § 16164(a)(2).  

However, to be eligible, three criteria must be met:  (1) the 
claimant must have completed his military service obligation 
(MSO); (2) after completion of the MSO, claimant must be 
released from the Selected Reserves; and (3) the claimant 
must have been discharged under honorable conditions.  1 0 
U.S.C.A. § 16164(a)(2) (2009).

In this case, the RO terminated the Veteran's eligibility for 
Chapter 1607 educational assistance benefits effective May 
15, 2007, the date that he was separated from the Selected 
Reserves.  

However, the record reflects that the Veteran:  1) completed 
his military service obligation (was called to active duty 
from October 2003 to February 2005 in support of Operation 
Iraqi Freedom); 2) was released from the Selected Reserves in 
May 2007; and 3) was honorably discharged from service.

Thus, it appears that the Veteran remains eligible for a 10-
year period beginning on the date on which he separated from 
the Selected Reserve, under the amended legislation passed in 
October 2008.  10 U.S.C.A. § 16164(a)(2).

The RO did not consider the October 2008 amended legislation 
in determining that he was no longer eligible for educational 
assistance benefits under Chapter 1607.  On remand, such 
amendment must be considered in determining the Veteran's 
eligibility.  If upon considering this amendment the RO 
determines that the Veteran remains eligible for educational 
assistance benefits under Chapter 1607, the RO must then 
determine whether the overpayment of educational assistance 
benefits under Chapter 1607 was properly created, and if so, 
whether the Veteran is entitled to a waiver of the collection 
of the overpayment of such benefits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Readjudicate the Veteran's claim of 
entitlement to educational assistance 
benefits under Chapter 1607, Title 10, 
United States Code (Reserve Educational 
Assistance Program (REAP)), specifically 
considering the October 2008 legislative 
amendment that allows for a 10-year 
period of extension of eligibility 
beginning on the date on which the 
person separated from the Selected 
Reserve.  If action remains adverse, 
issue a supplemental statement of the 
case.  Then, return the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

